           Case 1:19-cv-02793-TSC Document 6 Filed 12/02/19 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                              )
LARRY KLAYMAN                                 )
Individually,                                 )
                                              )
              Plaintiff,                      )
                                              )
      v.                                      )       Civil Action No. 19-cv-2793 (TSC)
                                              )
THOMAS J. FITTON                              )
Individually, et al.,                         )
                                              )
              Defendants.                     )
                                              )

                                              ORDER

       Defendants have moved to dismiss the Complaint under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. (ECF No. 4). Because a ruling on the motion to dismiss

might fully dispose of this case, the court hereby advises the pro se Plaintiff of his obligations

under the Federal Rules of Civil Procedure and the rules of this court. See Neal v. Kelly, 963

F.2d 453, 456 (D.C. Cir. 1992); Fox v. Strickland, 837 F.2d 507, 509 (D.C. Cir. 1988).

       In Fox v. Strickland, 837 F.2d 507 (D.C. Cir. 1988), the Court of Appeals held

that a district court must take pains to advise a pro se party of the consequences of

failing to respond to a dispositive motion. Such “notice . . . should include an

explanation that the failure to respond . . . may result in the district court granting the

motion and dismissing the case.” Id. at 509. In addition, the court’s local rules

concerning dispositive motions state: “[w]ithin 14 days of the date of service or at such

other time as the Court may direct, an opposing party shall serve and file a

memorandum of points and authorities in opposition to the motion [or] the Court may

treat the motion as conceded.” Local Civil Rule 7(b). Moreover, the court may treat as
                                            Page 1 of 2
            Case 1:19-cv-02793-TSC Document 6 Filed 12/02/19 Page 2 of 2


conceded any arguments a defendant has advanced in support of its motion that a

plaintiff fails to address in his opposition. See Hopkins v. Women’s Div., General Bd.

of Global Ministries, 284 F. Supp. 2d 15, 25 (D.D.C. 2003), aff'd, 98 F. App’x. 8 (D.C.

Cir. 2004) (citing FDIC v. Bender, 127 F.3d 58, 67-68 (D.C. Cir. 1997)) (other citation

omitted).

       The Plaintiff is advised that the court will rule on the Defendants’ motion taking into

consideration the facts proffered in the Complaint, along with the Plaintiff’s response or

opposition to the motion. Plaintiff shall file his opposition or other response to the motion to

dismiss no later than December 11, 2019. If the Plaintiff does not respond by that date or

does not fully respond to the arguments raised by the Defendants, the court may treat the

motion as conceded and dismiss the claims asserted against the Defendants.

       Plaintiff’s response shall be limited to twenty pages. Plaintiff is hereby

reminded that “[a]ll pleadings shall appear in 12-pt. font and shall be double-spaced.

Footnotes, which shall not be excessive, shall also appear in 12-pt. font.” Local Civil

Rule 5.1(d).




Date: December 2, 2019


                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                            Page 2 of 2
